Case 5:18-cv-00458-JSM-PRL Document 251 Filed 04/22/21 Page 1 of 2 PageID 11890




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

 FOUNDATION RESOLUTION CORP.
 and FOUNDATION RESOLUTION
 CORP. PENSION COMMITTEE,

       Plaintiffs,

 v.                                                     Case No: 5:18-cv-458-JSM-PRL

 AON HEWITT INVESTMENT
 CONSULTING, INC. and ALIGHT
 SOLUTIONS, LLC,

       Defendants.


                                    ORDER

       THIS CAUSE came before the Court for a bench trial on April 12, 2021. Plaintiffs

 Foundation Resolution Corp. and Foundation Resolution Corp. Pension Committee on

 behalf of the Citrus Memorial Health Foundation, Inc. Pension Plan filed suit against

 Defendants Aon Hewitt Investment Consulting, Inc., f/k/a Hewitt EnnisKnupp, Inc.

 (“AHIC”) and Alight Solutions LLC, f/k/a Hewitt Associates, LLC (“Alight” and, together

 with AHIC, collectively, “Aon”). Plaintiffs brought this action of alleged investment

 breach of fiduciary duty under the Employee Retirement Income Security Act of 1974

 (“ERISA”). Plaintiffs also brought claims for breach of contract and professional

 malpractice against Alight.

       On April 22, 2021, after hearing the testimony of witnesses and reviewing the

 evidence, verdict is rendered in favor of Defendants because the Court finds they acted
Case 5:18-cv-00458-JSM-PRL Document 251 Filed 04/22/21 Page 2 of 2 PageID 11891




 prudently and reasonably in administrating, investing, and terminating the pension plan.

 Additionally, the Court finds Alight is entitled to judgment in its favor as a matter of law

 because the portion of the business it purchased from Hewitt Associates, LLC, did not

 perform any portion of the contract with Plaintiffs and did not inherit any associated

 liability.   Consistent with the Court’s ruling, it is therefore ORDERED AND

 ADJUDGED that:

         1.    The Clerk is directed to enter judgment in favor of Defendants Aon Hewitt

 Investment Consulting, Inc. and Alight Solutions, LLC, and against Plaintiffs Foundation

 Resolution Corp. and Foundation Resolution Corp. Pension Committee.

         2.    The Clerk is directed to close the case and terminate all pending motions as

 moot.

         DONE and ORDERED in Tampa, Florida, this 22nd day of April, 2021.




 Copies furnished to:
 Counsel/Parties of Record




                                              2
